In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Austin, J.), entered September 13, 2001, which granted the motion of the defendant Incorporated Village of Sands Point, doing business as Village Club of Sands Point and the separate motion of the defendant Richard Zausner for summary judgment dismissing the complaint insofar as asserted against them, and dismissed the action insofar as asserted against those defendants.
Ordered that the order and judgment is affirmed, with one bill of costs.
A party moving for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Here, the respondents each demonstrated their entitlement to judgment as a matter of law (see Zuckerman v City of New York, supra). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiff’s remaining contentions are without merit. Altman, J.P., Smith, McGinity and Townes, JJ., concur.